IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1591
                             Filed October 21, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BIZIMANA SONAS CIZA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William A. Price, District

Associate Judge.



      Bizimana Ciza appeals his conviction for operating while intoxicated, third

offense. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       An employee of a Des Moines liquor store called 911 to report concerns

about a man who had been sitting in his parked vehicle for about twenty minutes.

A police officer was dispatched to the parking lot. The officer pulled in behind the

vehicle and eventually arrested the driver, Bizimana Ciza.

       The State charged Ciza with (1) operating a motor vehicle while intoxicated,

third offense, (2) driving with a denied or revoked license, and (3) driving while

barred as a habitual offender. Ciza moved to suppress evidence gained during

the interaction. The district court denied the motion and found Ciza guilty of the

first two crimes.1 Ciza appealed the suppression ruling following imposition of

sentence.

       The Fourth Amendment to the United States Constitution and article 1,

section 8 of the Iowa Constitution protect people from unreasonable searches and

seizures. U.S. Const. Amend. IV; Iowa Const. art. I, § 8. A search or seizure

without a warrant is per se unreasonable, unless the State can prove by a

preponderance of the evidence that a recognized exception to the warrant

requirement applies. State v. Simmons, 714 N.W.2d 264, 271–72 (Iowa 2006).

Our review of a suppression ruling under these constitutional provisions is de novo.

State v. Baker, 925 N.W.2d 602, 609 (Iowa 2019).

       In ruling on Ciza’s motion to suppress, the district court preliminarily found

“there was a seizure” when the officer “pull[ed] up directly behind [Ciza’s] vehicle

in the . . . parking lot.” The State agrees “[a] seizure occurred here,” but barely


1The court granted the State’s motion to dismiss the charge of driving while barred
as a habitual offender.
                                           3


so.” While acknowledging the officer’s stop of Ciza’s vehicle “may suffice as a

constitutionally significant event,” the State cites several factors detracting from

the finding. In light of the State’s equivocal concession, we will briefly address the

seizure issue.

       A seizure requires “objective indices of police coercion.” State v. Fogg, 936

N.W.2d 664, 669 (Iowa 2019) (citation omitted). The officer’s dash camera showed

him pulling in behind Ciza’s vehicle. The officer did not activate his emergency

lights because, in his words, they “were in a parking lot” and he did not believe

“there was a traffic issue.” However, he entirely blocked Ciza’s egress from the

parking spot. That act rendered the contact a seizure. See State v. Kurth, 813

N.W.2d 270, 277 (Iowa 2012) (finding a seizure where the officer “pulled in behind”

the defendant, “blocked him in, and activated his emergency lights”); cf. Fogg, 936

N.W.2d at 669–70 (concluding there was no seizure where the officer “parked at

least twenty feet away from [the defendant’s] parked vehicle” and did not activate

his emergency lights and the defendant was “not ‘boxed in’” (citation omitted)).

       The district court next found the warrantless seizure fell under the

community caretaking exception to the warrant requirement. Ciza takes issue with

the district court’s application of the exception.

       The community caretaking exception is “totally divorced from the detection,

investigation, or acquisition of evidence relating to the violation of a criminal

statute.” State v. Coffman, 914 N.W.2d 240, 244 (Iowa 2018) (quoting Cady v.

Dumbrowski, 413 U.S. 433, 441 (1973)). “This exception ‘involves the duty of

police officers to help citizens an officer reasonably believes may be in need of

assistance.’” Id. (quoting State v. Tyler, 867 N.W.2d 136, 170 (Iowa 2015)).
                                            4


“Under article I, section 8 [of the Iowa Constitution], . . . it is incumbent on the state

to prove both that the objective facts satisfy the standards for community

caretaking and that the officer subjectively intended to engage in community

caretaking.”   Id. at 257 (emphasis in original).2         In applying the caretaking

exception, courts ask the following questions: “(1) was there a seizure within the

meaning of the Fourth Amendment?; (2) if so, was the police conduct bona fide

community caretaker activity?; and (3) if so, did the public need and interest

outweigh the intrusion upon the privacy of the citizen?” Id. at 245.

       Having concluded there was a seizure, we proceed to the next question—

whether the officer’s actions amounted to a bona fide community caretaking

activity. Ciza asserts (a) “[t]he information” claimed to have been received by the

officer “from the police dispatcher was wrong”; (b) “[t]his was an [operating-while-

intoxicated (OWI)] investigation from the beginning”; and (c) “[t]here were no facts

known to police necessitating emergency aid action, nor did the facts disclose a

dangerous situation justifying a stop and seizure.”

       The dispatcher received the following 911 call:

              DISPATCH: Police Department.
              EMPLOYEE: Um, yes. I’m calling from Central City Liquor.
       I’ve had this car out in front of our lot for like twenty minutes. I thought
       the man—he’s just sitting in his car asleep—I don’t know if he’s
       asleep or what, but his car’s running. And I don’t know what’s going
       on with this man. I don’t know if he needs medical help, I don’t know,
       but he’s just been sitting.

2 If a defendant relying on the state constitution does not “advance a distinct
analytical framework under the Iowa Constitution,” we will “apply the federal
framework applied to claims under the Fourth Amendment to the United States
Constitution in considering his state constitutional claim.” See Baker, 925 N.W.2d
at 610. Ciza relies on the Iowa constitutional framework articulated in Coffman,
914 N.W.2d at 257, which adopted the federal framework, with “one
qualification”—the addition of subjective intent.
                                           5


                 DISPATCH: What type of car?
                 EMPLOYEE: Um . . . . It’s a Nissan truck.
                 DISPATCH: And how long has the male been inside?
                 EMPLOYEE: He’s not in the truck. Um, I noticed this car
         maybe twenty minutes ago. I thought it was maybe one of my
         customers earlier, but then I went outside to take trash and it’s this
         car and it’s running. And he’s just—I don’t know if he’s asleep—I
         don’t know what’s wrong with this man. And we’re getting ready to
         close up the store, and I just didn’t want him to sit out here in a car
         like this in front of the liquor store, ma’am.
                 DISPATCH. OK. And your phone number?
                 EMPLOYEE: [provides phone number]
                 DISPATCH: Alright, I’ll get ‘em out there.

Ciza asserts that the officer who responded to the 911 call characterized the nature

of the call differently, referring to the person in the car as “either passed out or

down in the vehicle” rather than “just sitting in his car asleep.” In his view, the

officer’s characterization—adopted by the district court—was a “misstatement of

fact.”   We disagree.      At the suppression hearing, the officer conceded the

information he received from the dispatcher was “general” and the vehicle

occupant could have been just sleeping. On our de novo review, we are persuaded

that the officer was dispatched to assess the welfare of the occupant, whether the

occupant was described as “down,” “passed out,” or “sleeping.”

         Turning to Ciza’s assertion that this was an OWI investigation from the

beginning, the officer conceded the location of the vehicle raised a suspicion of

intoxication. But the officer also stated he could not rule out the possibility that

Ciza required medical assistance. Ciza’s condition as disclosed in the 911 call

was at best ambiguous, justifying the officer’s decision to follow up.

         This brings us to Ciza’s assertion that there were no facts indicating

“emergency action” was required or evincing a “dangerous situation.”               The
                                          6


argument requires us to evaluate the various doctrines encompassed within the

community caretaking exception.

       “The community caretaking exception has three branches: ‘(1) the

emergency aid doctrine, (2) the automobile impoundment/inventory doctrine, and

(3) the “public servant”’ exception.’” Id. at 244 (citation omitted). Ciza focuses on

the “emergency aid” doctrine, asserting, “The facts in this case exclude the

possibility of the second alternative” and the “public servant caretaker” branch “is

not applicable in this case.”3 The State responds that “the public servant [doctrine]

is the most pertinent.”

       We agree with Ciza that the automobile impoundment/inventory doctrine

does not apply. As for the remaining two branches, “[t]he emergency-aid and

public-servant doctrines are closely related.”     Id.   “Under the emergency aid

doctrine the officer has an immediate, reasonable belief that a serious, dangerous

event is occurring.” Id. (citation omitted). Under the public servant doctrine, the

officer “might or might not believe that there is a difficulty requiring . . . general

assistance.” Id. at 245 (citation omitted).

       The facts disclosed by the 911 caller implicate the public servant doctrine.

The officer was dispatched to check on the welfare of the vehicle occupant and

provide aid if needed. See Mary Elisabeth Naumann, The Community Caretaker

Doctrine: Yet Another Fourth Amendment Exception, 26 Am. J. Crim. L. 325, 339

(1999) (“[T]he [public servant] doctrine supports relatively minor or regular

interactions with the police: approaching parked cars when the driver appears


3 Ciza argues, “The contrast between the emergency aid and public servant
caretaker exceptions clearly show that the latter is not applicable in this case.”
                                            7


incapacitated or sick or the car is functioning improperly.”). When he arrived, he

saw that the vehicle “was running” and “the brake lights were on indicating

someone was pressing the brake.” The officer testified that his concerns on arrival

were “for the driver’s safety and for the safety of the public as well as [his] own

safety if the vehicle was in gear.” He explained that it was a “common practice” to

“box the vehicle in” because, if the driver was passed out and his or her foot came

off the brake, the vehicle might move “forward or [into] reverse.”

       In this case, the dash camera video showed Ciza’s head moving, indicating

he was not passed out. While the officer used the blocking maneuver nonetheless,

he did not activate his emergency lights. As he approached the vehicle, Ciza

turned off the ignition and got out of the car.

       We conclude the officer’s conduct objectively reflected community

caretaking activity, as did his subjective intent. See Coffman, 914 N.W.2d at 242,

253–54 (affirming application of the community caretaking exception where an

officer saw a vehicle pulled over on the side of a highway late at night with its brake

lights on, the officer activated his emergency lights to alert traffic, the officer pulled

in behind the vehicle, and the officer testified it was his practice to make this type

of stop to check on the welfare of the occupants); State v. Brunk, No. 05-1468,

2006 WL 2706145, at *1–3 (Iowa Ct. App. Sept. 21, 2006) (affirming application of

the community caretaking exception where police received an anonymous 911 call

that its driver was “either asleep or passed out” in a parking lot and the officer then

observed the vehicle leaving the parking lot and stating “it was reasonable for [the

officer] to briefly stop the vehicle to ascertain whether the driver needed assistance

or was safe to continue on the public roadway”). But see State v. Smith, 919
                                          8


N.W.2d 1, 2, 4 (Iowa 2018) (rejecting application of community caretaking

exception where a van drove by the site of an investigation, officers pulled over the

van but the driver “appeared not to want [the deputies’] help, and from everything

the deputies had heard and seen, there was no indication of an injury or other

emergency”).

       We are left with the final factor in a community caretaking analysis—

whether the public need and interest outweighed the intrusion on Ciza’s privacy.

The liquor store employee told the dispatcher that the store was about to close.

The employee’s effort to secure assistance for the man before closing tips the

balance in favor of the public interest in ensuring an individual’s safety.

       Having found the community caretaking exception to the warrant

requirement supported the warrantless seizure, we affirm the district court’s denial

of Ciza’s suppression motion and his judgment and sentence.

       AFFIRMED.